John I. Purtle, Justice, concurring and dissenting. I cannot distinguish the facts in this case from those in Watts v. Reynolds et ux., handed down by per curiam on this date. Either Brittenum or Watts is wrong. Our final sentence in Smith v. Boone, 284 Ark. 183, 680 S.W.2d 709 (1984), handed down December 10, 1984, was: “In the absence of a written record, the time for filing a notice of appeal expired ten days after the motion for new trial was deemed to have been finally disposed of on November5.” [Emphasis in original.] I think we were too strict in our interpretation of the rules in Smith but it is the law or was up until this per curiam was rendered. Now we do not know when a party will be allowed to proceed in the absence of the “filed written record” requirement. Some will and some will not. In each case being decided today the presiding judge stated in writing, after the ten days had expired, that action had actually been taken during the time the motion was pending but had simply not been entered on the docket or filed with the clerk. The period of inaction according to the record in Watts was much longer. The evidence in Brittenum was greater. There is really no doubt in my mind that action was taken in both cases before time had expired. Each court, or the attorneys, simply neglected to enter the action into the record. In the present case there is no reason not to allow the appeal from the adverse ruling on the ARCP Rule 60 (c) motion and I do not think we even considered such in our refusal to allow the rule on the clerk. So far as I am concerned we should adopt the procedure of allowing proof to be established by clear and convincing evidence that the requirements of Ark. R. App. P. 4 (c) have been met when for some reason the record fails to reflect the true facts.